         Case 1:21-bk-10533                                     Doc 44              Filed 07/06/21 Entered 07/06/21 15:29:32                                  Desc Main
                                                                                    Document     Page 1 of 1


  Fill in this informNtion to identify your case:

  Debtor    1
                        Nancy Ann Smith
                          mam                                uiaffi
  Debtor 2
  (Spouse, if filing)     Ftrst   Nase                       Middre   Name                      Last NBme


  United States Bankruptcy Court for the:               _                    Disirict of

  Case number
   (lf known)                                                                                                                                                 I   Check if this is an
                                                                                                                                                                  amended filing




 Official Fonn 107
 Statemen't of Financial Affairs for lndividuals Filing for Bankruptcy                                                                                                                04t19

 Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
 information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, Yvrite your name and case
 number (if known). Answer every question.


                    Give Detaits About Your Maritat Status and where You Lived Before
 I@
   1. What is your ourrent marital status?

        5       naarriea
        E       Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?
       fl No
       6 y".. List all of the places you lived in the last 3 years. Do not include where you live now.
                  Debtor 1:                                                                Dates Debtor     1   Debtsr2:                                            Dates Debtor       2
                                                                                           lived ther6                                                              lived there


                                                                                                                E S".u     as Debtor   1                           E Srr"    as Debtor     l
                   Elena St., N. Providence                                                Frcm01l21l2O1B                                                             From
                   Number Street                                                                                    Number street
                                                                                           To 04121t2O21                                                              To


                                                        ri            02804
                   City                                  State        ZIP Code                                      City                   State ZIP Code

                                                                                                                E   Su*"   as Debtor   1                           E Su*. as Deblor        1




                                                                                           From                                                                       From
                   Number                Street                                                                     Number Street
                                                                                           To                                                                         To




                   City                                  State        ZIP Code                                      City                   State   ZIP Code


   3. Within   the lasit 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
       slates and ten'[orGs include Arizona, Californra, ldaho, Louisiana, Nevada, New Mexico, Puerto Rrco, Texas, Washington, and Wisconsin.)
        Eruo
        d       y.u,    Makcr sure you fill       out   Sohedule H: Your Codebtors (Official Form lOoH).




 @                 Explaiin the sourees of Your tncome
Official Form 107                                              Statement of Financial Aftairs for lndividuals Filing for BankruPtcy                                        page   1
